I agree in the conclusion of the Chief Justice that there should be a reversal and new trial in this case, but I do not concur in the reasons given therefor in his opinion. I think the second exception, which is sustained by the Chief Justice, should be overruled, and that the fifth exception, which is overruled in his opinion, should be sustained.
The language of the Circuit Judge, quoted in the opinion of the Chief Justice, and held by him to be a charge on the facts, came in response to a statement made by the defendants' counsel, while the Judge was instructing the jury as to the law of the case. The appellant and Boyd were jointly indicted. The theory of the State's case was that the appellant, who owned the whiskey, carried the same to Boyd's home, and left it there for safe-keeping. At the time the *Page 42 
Court used the language complained of, the Judge was replying to a statement of defendants' counsel, and was also explaining to the jury the difference between actual and constructive possession. I do not think the words of the Judge gave any intimation as to his impression of the evidence, or that the words resulted in stating what the testimony was, as suggested by Mr. Justice Cothran.
In my opinion, there was serious error on the part of the trial Judge in using certain language, which I have italicized, when he instructed as to the several verdicts which might be returned. The charge, as to the verdicts which could be rendered, was as follows:
"It is within your province to return a verdict of guilty, which would mean guilty as to both defendants on both counts; that is, for having in possession and for storing. Second, it is within your province to return a verdict of guilty as to one of the defendants, and not guilty as to the other defendant; or guilty as to one of the defendants on both counts of the indictment, and not guilty as to the other defendant on both counts of the indictment, or not guilty as to one of the defendants on one count of the indictment and guilty as to the same defendant on the other count in the indictment, or vice versa as to the other defendant; infact, there are so many forms of verdicts which you couldreturn that I shall not attempt to define them all to you. Icould hardly tell you how many different forms of verdictsyou could return. It is also within your province to return a verdict of not guilty as to either or both of the defendants on one or both counts of the indictment, according as you view the testimony."
The italicized language is imputed to be error in the appellant's fifth exception.
An indictment for violation of the prohibition law, as used in this State, contains quite a number of blank counts, which the solicitors usually fill out to meet the requirements of the particular case. In many instances, to be sure that *Page 43 
they cover all the misdemeanors which may be charged against the defendant, they fill out all of these blank counts. The instrument is really a "drag net" indictment. It is the duty of a trial Judge to properly inform a jury as to all verdicts which may be returned, according to the evidence adduced in the trial. In the case at bar, the only counts in the indictment depended upon by the Solicitor against the defendants were those of receiving and having in possession, and storing; and the evidence bore only upon those two counts. When the Court told the jury that "there are so many forms of verdicts which you could return," and used the other language in connection therewith, pointed out above, he may have impressed the jury with the idea that, even if the defendants were not guilty of the two offenses charged against them, they could still be found guilty on other charges; or, as the defendants were charged with so many crimes, that they ought to be convicted of the two especially referred to by the Judge. If there were other "forms of verdicts," in addition to those mentioned by the Judge, which the jury could have rendered, then it was clearly the duty of the Circuit Judge to tell the jury what those verdicts were.
MR. JUSTICE CARTER concurs.